Citation Nr: 0903151	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  99-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to an evaluation in excess of 10 percent for 
a lower back disability, on appeal from an initial grant of 
service connection.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION


The veteran served on active duty from June 1974 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, on February 3, 2006, 
which vacated a September 2004 Board decision as to the 
increased rating matter on appeal.  The issues on appeal 
initially arose from a July 1999 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Those issued included the following:

1.  Entitlement to service connection for 
a right shoulder disorder.
2.  Entitlement to service connection for 
a left shoulder disorder.
3.  Entitlement to service connection for 
a neck disorder.
4.  Entitlement to service connection for 
a right knee disorder.
5.  Entitlement to service connection for 
a left knee disorder.
6.  Entitlement to a rating in excess of 
10 percent for lower back strain.

In March 2001, the veteran testified at a personal hearing 
before one of the undersigned Veterans Law Judges.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded to the RO by the Board in May 2001.

The issue of entitlement to service connection for a low back 
strain was granted and assigned a 10 percent disability 
rating in an October 2002 rating decision.  The veteran 
subsequently expressed disagreement with the compensation 
level assigned in that determination and later perfected an 
appeal as to entitlement to an increased rating.  The 
remaining issues on appeal were remanded by the Board in 
September 2004 for development based upon the receipt of 
additional evidence not considered by the agency of original 
jurisdiction.  Although the Muskogee RO had, in essence, 
reopened and adjudicated the veteran's neck and knee service 
connection claims in an October 2002 supplemental statement 
of the case, these matters were listed as whether new and 
material evidence was submitted to reopen claims for 
entitlement to service connection.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996) (The Board is required to 
ascertain whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis).

A June 2006 supplemental statement of the case, among other 
things, denied reopening the veteran's neck and knee service 
connection claims.  The Board found that those matters were 
more appropriately addressed as reopened claims in accordance 
with the RO's October 2002 supplemental statement of the case 
and that the veteran was not prejudiced by VA's June 2006 
finding that the evidence of record did not meet the lower 
evidentiary threshold for reopening a previously denied 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Because the claims had been reopened and adjudicated on the 
merits the specific notice matters addressed in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), were not required in this 
case.  In light of the holding in Barnett, 83 F.3d 1380, 
however, the Board addressed the new and material evidence 
requirements prior to appellate review of the service 
connection claims on the merits.

The Board then issued a Decision/Remand in December 2006.  In 
that action, the Board denied the veteran's claim for 
entitlement to service connection for a right shoulder 
disorder, a left shoulder disorder, a neck disability, and a 
right knee disability.  In the remand portion of the 
Decision/Remand, the Board remanded the remaining two issues 
(left knee and back) for the purpose of obtaining additional 
medical information.  The claim was then returned to the RO 
via the Appeals Management Center (AMC) for processing.  

Subsequent to that action, service connection was denied for 
pseudofolliculitis barbae.  The veteran's claim involving a 
TDIU was also denied.  This action occurred in March 2004.  
The veteran was notified of this action and he appealed to 
the Board for review.  Following his appeal, the veteran then 
provided testimony before another Veterans Law Judge.  The 
testimony was proffered via a videoconference hearing; a 
transcript of that hearing was made and has also been 
included in the claims folder for review.  All four issues 
have since been merged on appeal and are now before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran provided testimony, as noted above, in August 
2008.  During that hearing, the veteran averred that since 
last being seen by VA medical personnel, his service-
connected back disability had become more severe.  Also, the 
veteran's attorney has echoed those same claims and has asked 
that the veteran undergo a new examination of the back.  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board therefore finds that a comprehensive VA examination is 
necessary to address the current level of the veteran's 
service-connected back disorder.

Also, in December 2006, the Board issued a Decision/Remand.  
Of note was the remand portion of the examination that 
addressed the veteran's claim involving the left knee.  The 
Board specifically requested that the veteran undergo an 
examination of the knee and following that exam, the examiner 
was required to express an opinion as to whether the 
veteran's "present left knee disorder was either incurred in 
or aggravated by an established event during active 
service."  

The record shows that the veteran did undergo an examination 
of the left knee in April 2007.  The examiner concluded that 
while the veteran suffered from an injury during service, 
post-service injuries to the knee were the cause of the 
current disability.  While the examiner discussed the 
veteran's history, she did not provide adequate reasons and 
bases for her opinion that such a condition was not related 
to service.  The examiner did not discuss the veteran's 
assertions that he continued to suffer from problems with the 
knee since service.  The examiner did not discuss the 
positive evidence in support of the veteran's claim.  The 
Board believes that such an examination is inadequate and 
would not withstand judicial scrutiny based on the Court's 
pronouncements in Miller v. West, 11 Vet. App. 345 (1998), 
Gabrielson v. Brown, 7 Vet. App. 36 (1994), and Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Hence, it is the 
determination of the Board that the veteran should once again 
be examined and another, more complete, opinion be obtained.  

With respect to the issue involving pseudofolliculitis 
barbae, the record does indicate that the veteran received 
treatment for the condition while he was in service.  The 
veteran has testified before the Board that since his 
discharge from service, he has continued to experience 
problems with pseudofolliculitis barbae but that he self-
treats this condition.  The veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (e. g., experiencing skin eruptions on his 
face when he shaves).  He is otherwise medically incompetent 
to testify about whether the condition pre-existed service 
and was aggravated by said service.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Here, while the 
veteran's testimony appears to be believable, no medical 
opinion has thus far been obtained as to whether the veteran 
continues to suffer from pseudofolliculitis barbae or that if 
it was a pre-existing service condition, that it was 
aggravated by military service.  The Board believes this 
should be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006); McClendon v. Nicholson, 20 Vet. App. 79, 
84 (2006).

As for the final issue, that involving entitlement to a TDIU, 
this issue will be held in abeyance until the above action 
with respect to the disability rating assigned for the 
veteran's back is developed.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, in accordance 
with the VCAA, and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for 
the further development of evidence.  Thus, the case is 
REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to all of the 
issues now on appeal.  

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since June 
2008 for his service-connected back 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2008).

3.  The veterans should be scheduled for 
a VA orthopedic and neurological 
examination of the back.  The examination 
must be conducted by a physician; i.e., 
not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The purpose of the exam is to 
assess the severity and scope of the 
veteran's service-connected lower back 
disability.  The physician should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All appropriate tests should be 
conducted.

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back, as has been 
previously diagnosed, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
veteran's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the veteran is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, as has 
been previously diagnosed, the examiners 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the veteran experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  The veteran once again should be 
afforded a VA examination of the left 
knee.  The examination must be conducted 
by a physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
The claims folder should be provided to 
the physician for review in conjunction 
with the examination.  If possible, the 
examination should not be performed by an 
individual who has previously examined 
the veteran.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current left knee disability is 
related to his military service.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The physician must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  In the 
doctor's report, the examiner must 
specifically discuss the veteran's 
inservice injury of the knee along with 
any post-service injuries of the knee.  
Additionally, if the examiner concludes 
that the veteran's current left knee 
disability is not related or caused by 
the veteran's inservice injury of the 
knee, the examiner must explain in detail 
the reasoning behind this determination.  
If further testing or examination by 
specialists is required to evaluate the 
claimed disabilities, such testing or 
examination is to be done before 
completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should schedule the 
veteran for a VA dermatology examination 
of the face.  The examination must be 
conducted by a physician; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The purpose of the exam is to 
assess whether the veteran now suffers 
from pseudofolliculitis barbae and, if 
so, the etiology of such a condition.  
The physician should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate whether he 
or she has reviewed the claims folder.  
All appropriate tests should be 
conducted.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that any 
found dermatological condition of the 
face (pseudofolliculitis barbae) is 
related to his military service.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The physician must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  In the 
doctor's report, the examiner must 
specifically discuss whether the 
condition pre-existed service, and if so, 
whether the condition was aggravated by 
the veteran's military service.  
Additionally, if the examiner concludes 
that the veteran's claimed 
pseudofolliculitis barbae is not related 
to or caused by or aggravated by the 
veteran's service, the examiner must 
explain in detail the reasoning behind 
this determination.  If further testing 
or examination by specialists is required 
to evaluate the claimed disabilities, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims now on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's attorney should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


			
	F. JUDGE FLOWERS	RENÉE M. PELLETIER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
	                                               ROBERT E. 
SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




